Citation Nr: 1718436	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.   

2. Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability.   

3. Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.   

4. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.   

5. Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, to include as secondary to the service-connected thoracic spine disability.

6. Entitlement to service connection for the cervical spine disability.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to the cervical spine disability or the service-connected thoracic spine disability.

8. Entitlement to service connection for hypertension, to include as secondary to the service-connected thoracic spine disability.

9. Entitlement to a rating in excess of 10 percent prior to April 13, 2011, 20 percent from April 13, 2011 to June 12, 2011, 10 percent from June 13, 2011 to June 3, 2015, and 20 percent from June 4, 2015 to the present for the service-connected thoracic muscle strain. 

10. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to November 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  

This matter came before the Board in April 2015, at which time the Board remanded the matter for VA examinations and medical records.  The Board is satisfied that there has been substantial compliance with the April 2015 remand and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

On July 18, 2016, the Veteran's representative submitted a memo "in reference to the current appeals pending and [the Veteran's] request for a BVA Travel Board."  He requested that the Veteran be placed on the list for a BVA Video Conference as well.  In January 2017, the Veteran's representative requested a remand for the scheduling of a videoconference hearing.  The representative noted that the Veteran's case was received by the Board on November 6, 2015 and that they had previously requested a videoconference hearing on July 18, 2016.  The only appeal pending on November 6, 2015 was the present matter, for which the Veteran was already afforded a hearing in December 2014.  There has been no explanation presented for why another hearing is needed.  As the Veteran was afforded a Board hearing on these issues, she is not entitled to another one at this point in the appellate process.

The Veteran recently filed a substantive appeal for her TDIU claim.  As TDIU is part and parcel of the increased rating claim, the Board is taking jurisdiction over it.  It is noted that on the VA Form 9 for the TDIU issue, the Veteran clearly stated she did not want a Board hearing, so there is no outstanding request on this particular issue. 

While new evidence was received following the latest Supplemental Statement of the Case, the evidence was duplicative or irrelevant to the issues at hand and did not require AOJ initial consideration or waiver.  Specifically, the new VA medical records were duplicative or otherwise irrelevant, and the other new evidence pertained only to the Veteran's TDIU claim.   

An increased rating claim for major depressive disorder was filed in November 2015 by the Veteran, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of service connection for a cervical spine disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The February 2006 and August 2006 rating decisions denying service connection for the right knee, right hip, right shoulder, lumbar spine, and cervical spine conditions are final.   

2. Evidence has not been received since the February 2006 and August 2006 rating decisions suggesting that the Veteran's conditions are directly related to service. 

3. Evidence has been received since the August 2006 rating decision that suggests the Veteran's cervical spine pain is secondary to her service-connected thoracic spine strain. 

4. The Veteran's bilateral carpal tunnel syndrome is not related to service, to include as secondary to the service-connected thoracic spine disability or any cervical spine disability. 

5. The Veteran's hypertension was not caused or aggravated by the service-connected thoracic spine disability. 

6. Prior to April 13, 2011, the Veteran's thoracic spine disability was manifested by pain, flexion to 65 degrees, total thoracolumbar range of motion to 195 degrees, and no ankylosis.  

7. From April 13, 2011 to June 3, 2015, the Veteran's thoracic spine disability was manifested by pain, flexion to 60 degrees, and no ankylosis.  

8. From April 13, 2011 to the present, the Veteran's thoracic spine disability was manifested by pain, flexion to 55 degrees at worst, and no ankylosis.  


CONCLUSIONS OF LAW

1. The February 2006 and August 2006 rating decisions are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The criteria to reopen the claim for service connection for the right knee disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria to reopen the claim for service connection for the right hip disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria to reopen the claim for service connection for the right shoulder disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria to reopen the claim for service connection for the lumbar spine disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6. The criteria to reopen the claim for service connection for the cervical spine disorder have been met on a secondary basis only.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7. The criteria for service connection for bilateral carpal tunnel syndrome have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

8. The criteria for service connection for hypertension have not been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

9. Prior to April 13, 2011, the criteria for a rating in excess of 10 percent for the thoracic spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2016).

10. From April 13, 2011 to June 3, 2015, the criteria for a 20 percent rating, but no higher, for the thoracic spine disability were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2016).

11. At no time from April 13, 2011 to the present, were the criteria for a rating in excess of 20 percent for the thoracic spine disability met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations (38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.310, 4.40, 4.45, 4.59, 4.71a) were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, neither the Veteran nor his representative raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 

Reopening Claims for Service Connection

The Veteran's claims for service connection for her right knee, right hip, right shoulder, lumbar spine, and cervical spine conditions were last denied in February 2006 and August 2006 rating decisions.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of these rating decisions, the evidence before the RO consisted of pre-service medical records documenting injuries following a motor vehicle accident, the Veteran's service treatment records, post-service medical records through 2006, and lay statements from the Veteran and her husband arguing that her injuries were due to service.  The RO denied the Veteran's claims for failure to show that they were incurred in or were related to service.  

The Board finds that no evidence has been received since the February 2006 and August 2006 rating decisions that suggests the Veteran's conditions are related to service.  While medical records from 2006 to 2015 have been associated with the claims file, they do not suggest that the Veteran's conditions are related to service.  Moreover, the Veteran has been afforded several VA examinations throughout the course of the appeal, none of which produced favorable nexus opinions. 

Additionally, supporting lay statements have been associated with the claims file, but they do not contain new contentions nor do their contentions raise the possibility of reasonably substantiating the Veteran's claims.  See id.  

Consequently, the Board finds that the additional evidence is not sufficient to reopen the Veteran's claims for service connection for the right knee, right hip, right shoulder, lumbar spine, or cervical spine conditions. 

In September 2010, the Veteran further contended that her cervical spine condition is secondary to her service-connected thoracic spine.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, an October 2013 medical record indicates that the Veteran has "chronic neck and upper back pain" that is "likely from musculoligamentous strain with intermittent muscle spasms."  The Board finds that this evidence is sufficient to reopen the claim for secondary service connection, and it is granted to this extent only.   

Service Connection for Carpal Tunnel Syndrome

The Veteran contends that her current diagnosis of bilateral carpal tunnel syndrome is directly related to service or, in the alternative, secondary to her thoracic spine, cervical spine, or psychiatric disabilities because she spends so much time on the computer and/or knitting to take her mind off her conditions. 

The Veteran's service records do not show complaints of or treatment for carpal tunnel syndrome or related symptoms.  VA medical records show that she was diagnosed with carpal tunnel syndrome in 2008 and provided wrist braces and medication for treatment.  The Board thus finds that the Veteran's carpal tunnel syndrome did not start in service.

The Veteran was afforded several VA examinations throughout the period on appeal, including in April 2011, June 2011, and June 2015.  In April 2011, the examiner opined that the Veteran's carpal tunnel was not related to her in-service fall because the Veteran was treated with physical therapy only, there was no radiological evidence of major problems, her carpal tunnel began 2 years prior, and was related to her work as a CNA for home health.   In June 2011, the examiner opined that the carpal tunnel syndrome was not related to her in-service fall because the contemporaneous treatment records only showed back/knee/hip pain and it is unclear how carpal tunnel syndrome would result from falling downstairs.  In June 2015, the examiner opined that the Veteran's carpal tunnel was less likely than not secondary to the Veteran's thoracic spine and cervical spine conditions because, among other reasons, there was no impingement shown in the thoracic or cervical spine radiological studies.  Although the examiner did not explicitly address aggravation, the examiner's rationale clearly indicates that the thoracic and cervical spine conditions did not cause or aggravate the Veteran's bilateral carpal tunnel syndrome.  Specifically, the examiner stated that "carpal tunnel syndrome is due to nerve compression of the median nerve of the wrist which is a different neural pathway than the cervical spine or thoracic spine." (emphasis added).  She also noted that there were several contributing factors to carpal tunnel syndrome, none of which were related to her thoracic or cervical spine conditions.  Accordingly, in light of the evidence, the Board finds that the Veteran's bilateral carpal tunnel syndrome is not directly related to service, including her in-service fall, nor is it caused or aggravated by her thoracic and cervical spine conditions.  

The Board considered the Veteran's statements that her carpal tunnel syndrome is related to her hobbies that she uses to take her mind of her service-connected conditions and acknowledges that these hobbies could cause carpal tunnel syndrome as they are repetitive tasks involving the arm and hand.  Proximate cause is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see also 38 C.F.R. § 3.310.  This chain of causation proposed by the Veteran is too tenuous to establish that the service-connected thoracic spine or psychiatric disabilities proximately caused her carpal tunnel syndrome.  

Accordingly, the Board finds that the Veteran is not entitled to service connection on a direct or secondary basis for her carpal tunnel syndrome.  

Service Connection for Hypertension

In September 2010, the Veteran's representative explicitly limited the Veteran's claim of service connection for hypertension as secondary to the thoracic spine disability.  In her Board testimony and other statements associated with the claims file, the Veteran claimed that her thoracic spine disability caused her to be depressed and gain weight, and ultimately caused or aggravated her hypertension.

The Board finds that the Veteran's hypertension is not secondary to her service-connected thoracic spine disability.   The examiner noted that the exact causes for hypertension are unknown but the risk factors for developing hypertension include obesity, genetics, race, and lifestyle.  She further noted that hypertension, as a cardiovascular condition, is a different pathophysiology from her musculoskeletal disability, and it is therefore likely that the hypertension is not secondary to the service-connected thoracic spine disability.  

While weight gain is risk factor for hypertension, the Board finds that the causal connection between the Veteran's thoracic spine disability, weight gain, and hypertension is too tenuous to serve as the basis for secondary service connection.  First, the Veteran's thoracic spine disability has been service-connected since November 1997.  As evidenced by the VA examinations, the Veteran's thoracic spine disability has not significantly worsened since November 1997.  The Veteran was not diagnosed with hypertension until approximately 2006, nine years after she was service-connected for her thoracic spine disability.  Importantly, while she claims that her thoracic spine has rendered her inactive and caused her weight gain, the Veteran's thoracic spine examinations show otherwise.  Moreover, she has endorsed several other joint issues that cause functional impairment, including knee and hip pain.  Accordingly, the Board finds that the chain of causation proposed by the Veteran is too tenuous to establish that the service-connected thoracic spine proximately caused her hypertension.    

Increased Rating for the Service-Connected Thoracic Spine Disability

The Veteran contends that she is entitled to a higher rating for her thoracic spine disability.  The Veteran is rated as follows for her thoracic spine during the period on appeal: 10 percent prior to April 13, 2011; 20 percent from April 13, 2011 to June 12, 2011; 10 percent from June 13, 2011 to June 3, 2015; and 20 percent from June 4, 2015.  The Board considered the functional impairment caused by the Veteran's thoracic spine disability when rendering its decision.  Notably, the Board based its ratings on the extent to which the Veteran's symptoms, such as pain, limited range of motion.

The Board finds that the Veteran is not entitled to a higher rating prior to April 13, 2011.  The medical evidence shows that, prior to April 13, 2011, the Veteran had forward flexion to 65 degrees, a combined range of motion of 180 degrees, no additional limitation of motion after repetitive use testing, and no ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

From April 13, 2011 through June 3, 2015, however, the Board finds that the Veteran is entitled to a 20 percent rating.  The RO already assigned a 20 percent rating from April 13, 2011 to June 12, 2011, but then reduced the rating to 10 percent from June 13, 2011 to June 3, 2015.  The Board is granting the 20 percent rating from June 13, 2011 to June 3, 2015.

The April 13, 2011 VA examination shows forward flexion to 60 degrees, a combined range of motion of 180 degrees, no additional limitation of motion after repetitive use testing, and no ankylosis.  See id.  The Board acknowledges that a subsequent VA examination in June 2011 shows that the Veteran had forward flexion to 90 degrees, which served as the basis for the 10 percent rating from June 13, 2011 to June 3, 2015.  The Board finds that it is unlikely, however, that the Veteran's back condition improved that significantly from April to June of the same year.  The Board finds that the April 2011 results are more probative than the June 2011 results because they are consistent with the June 2009 VA examination, which showed flexion to 65 degrees with pain, and VA treatment records, which demonstrate complaints of and physical therapy for back pain.  Accordingly, the Veteran is entitled to a 20 percent rating from April 13, 2011 to June 3, 2015.  The Veteran is not entitled to a higher rating because the evidence does not show ankylosis, IVDS, or forward flexion to 30 degrees or less.  

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent at any time from April 2011 to the present.  In June 2015, she had initial forward flexion to 60 degrees and forward flexion to 55 degrees after repetitive use testing.  The examiner indicated that pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over a period of time but could not render an opinion as to limitations during flare-ups.  There was no evidence of ankylosis or IVDS and the examiner opined that the Veteran's disability does not inhibit sedentary labor.  Accordingly, the Veteran is not entitled to a higher rating because the evidence does not show ankylosis, IVDS, or forward flexion to 30 degrees or less.   

A review of the medical records does not show complaints of or treatment for radicular pain or numbness, or other neurologic abnormalities of the lower extremities, prior to the June 2015 VA examination.  While this case was in remand status, the RO granted the Veteran separate ratings effective June 4, 2015, for neuropathy of the sciatic nerve, evaluated at 10 percent for each leg, and neuropathy of the femoral nerve, evaluated at 10 percent for each leg.  There is no competent evidence that indicates the currently service-connected nerve disorders are more than mildly disabling, and no neuropathy of the lower extremities was shown by any medical evidence prior to the June 2015 examination.  Thus, the Board finds that the Veteran is not entitled to an earlier effective date or higher rating for the service-connected sciatic and femoral nerve disabilities.      


ORDER

The claim to reopen service connection for the right knee disorder is denied. 

The claim to reopen service connection for the right hip disorder is denied. 

The claim to reopen service connection for the right shoulder disorder is denied. 

The claim to reopen service connection for the lumbar spine disorder is denied. 

The claim to reopen service connection for the cervical spine disorder is granted.

Service connection for bilateral carpal tunnel syndrome is denied. 

Service connection for hypertension is denied. 

A rating in excess of 10 percent for the service-connected thoracic spine prior to April 13, 2011 is denied. 

A 20 percent rating for the service-connected thoracic spine from April 13, 2011 to June 3, 2015 is granted.

A rating in excess of 20 percent for the service-connected thoracic spine from April 13, 2011, to the present is denied. 




[Continued on Next Page]
REMAND

In light of October 2013 VA medical record addressed herein, a VA medical opinion is necessary to assist in determining the etiology of the Veteran's cervical spine condition.    

Additionally, the Veteran's claim for TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

1. Associate medical records from VAMC Fayetteville from October 2015 to the present with the claims file. 

2. Forward the Veteran's claims file to the examiner who conducted the June 2015 spine examination or to another examiner if she is unavailable.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should render the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition was caused by her service-connected thoracic spine disorder?  

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition has been aggravated by her service-connected thoracic spine disorder beyond the natural progression of the condition?  If yes, the examiner should attempt to determine the level of aggravation beyond baseline, excluding any natural progression.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issues, including TDIU, on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


